Opinion issued April 10, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00880-CV



NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PA AS SUBROGEE OF OMNICOM, Appellant

V.

WELLS FARGO BANK, NATIONAL ASSOCIATION, Appellee



On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2006-62933



MEMORANDUM OPINION	Appellant National Union Fire Insurance Company of Pittsburgh, PA as
Subrogee of Omnicom has failed to timely file a brief.  See Tex. R. App. P. 38.8(a)
(failure of appellant to file brief).  After being notified that this appeal was subject to
dismissal, appellant did not adequately respond.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.